— In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Coppola, J.), entered February 14,1984, as dismissed their action for failure to serve a notice of claim upon the County of Westchester pursuant to General Municipal Law § 50-e.
Order affirmed, insofar as appealed from, without costs or disbursements.
It is undisputed that the bus involved in this accident, was owned by the County of Westchester. Accordingly, plaintiffs’ failure to serve a notice of claim requires dismissal (see, General Municipal Law § 50-b [1]; Coleman v Westchester St. Transp. Co., 57 NY2d 734; James v Liberty Lines, 97 AD2d 749). Titone, J. P., O’Connor, Lawrence and Fiber, JJ., concur.